Citation Nr: 9934348	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  93-01 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic skin disorder of the hands.  


REPRESENTATION

Appellant represented by:	Joseph N. Baron, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to a remand Order dated in February 1999, 
whereby the United States Court of Veterans Appeals, now 
known as the United States Court of Appeals for Veterans 
Claims (Court), vacated that portion of the Board's November 
1994 decision that denied, on the merits, service connection 
for a skin condition of the hands, and remanded the matter 
under the authority of Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998), and Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd 
83 F. 3d 1380 (Fed. Cir. 1996).  [citation redacted].  


FINDINGS OF FACT

1.  Service connection for a skin disorder of the hands was 
denied by the Board in 1989.  That decision was not appealed.  

2.  The evidence received since that decision includes a 
statement from the veteran's wife that she observed the 
veteran's skin disorder in service and that he continued to 
suffer the same symptoms following service and to the 
present.  That evidence bears directly and substantially upon 
the specific matters under consideration; i.e., the etiology 
of the veteran's skin disorder of the hands.  


CONCLUSIONS OF LAW

1.  The evidence submitted since the Board's 1989 decision is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The veteran has presented a well-grounded claim of 
entitlement to service connection for a skin disorder of the 
hands.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Laws and Regulations
The Secretary generally cannot consider a previously denied 
claim unless it has been reopened by new and material 
evidence.  38 U.S.C.A. § 5108; 7104(b); 38 C.F.R. § 3.104; 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

A person who submits a claim for Department of Veterans 
Affairs (VA) benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom. Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).  For 
purposes of ascertaining whether a claim is well grounded the 
credibility of the evidence is generally presumed.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110.  


Analysis

Pursuant to the Court's remand Order, the Board must first 
address whether the claim it denied in 1989 has been 
reopened.  A three-step analysis of an attempt to reopen a 
previously denied claim is conducted under 38 U.S.C.A. 
§ 5108, 7104;  Elkins v. West, 12 Vet. App. 209, 217-218 
(1999) (en banc); Winters v. West, 12 Vet. App. 203, 207 
(1999) (en banc); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material.  For the purposes of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is presumed under 
Justus v. Principi, 3 Vet. pp. 510 (1992), although patently 
incredible evidence is not entitled to that presumption.  
Duran v. Brown, 7 Vet. App. 216 (1994).  Second, if the claim 
is reopened, VA must determine whether, based upon all the 
evidence of record and presuming its credible, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, it must 
be evaluated on its merits provided the duty to assist set 
out 38 U.S.C.A. § 5107(a) (West 1991) has been met.  Winters.  

The veteran seeks service connection for a skin disorder of 
his hands that he calls "swamp rot" or "jungle rot."  He 
has asserted that the disability began in service when he was 
sent to train in swamp areas in New Jersey, and that he has 
suffered from that condition ever since.  The veteran's 
service medical records were reportedly destroyed in a fire 
in 1973 at National Personnel Records Center (NPRC).  At the 
veteran's request, a second attempt to obtain those records 
in August 1985 was unsuccessful, although in response to that 
August 1985 request the NPRC was able to provide VA with 
copies of morning reports that reflected dates the veteran 
reported to sick call.  Those records do not indicate the 
nature of the complaints for which treatment was sought.  

Following service, the veteran reports having received 
treatment for the condition by a non-VA physician.  He also 
explained that that physician's records are not available.  
VA treatment records dated in 1987 through 1991 reflect 
treatment for skin conditions of the hand identified as 
dermatitis and eczema.  Other evidence added to the record 
since the Board denied service connection for a skin 
condition of the hands in 1989 includes a statement from the 
veteran's wife submitted by the veteran in 1992.  The 
evidence added to the record that is not duplicative of 
evidence previously of record, that is, the VA treatment 
records and the statement from the veteran's wife, was not 
previously of record, and so it is new.  

The veteran's wife's statement indicated that she had known 
the veteran since 1942, and had been married to him since 
1943.  She reported that during the entire time she has known 
him he has had a "terrible skin disease on both hands," and 
at times must wear gloves and bandages to cover the open 
sores.  The Board notes that when it denied service 
connection for a skin disorder of the hands in 1989, it 
explained that it did so because there was no record of 
treatment in service because the veteran's service medical 
records were unavailable, and although the morning reports 
showed the veteran was on sick call at the approximate times 
he maintains he received inservice treatment for the skin 
disorder, there was no evidence that showed the condition was 
chronic in service.  The Board also explained that it denied 
the claim because there was no evidence that the veteran 
experienced continuity of symptomatology following service.  

In light of the fact that the veteran's service medical 
records and post-service medical records are, through no 
fault of his own, not available, the Board finds that the 
veteran's wife's lay statement "may well contribute to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's . . . disability."  Hodge at 1363.  
Accordingly, the Board finds that the claim is reopened.  

The Board must next ascertain whether the reopened claim is 
well grounded.  There is current medical evidence of the 
presence of a skin disorder of the hands, as VA treatment 
records contain diagnoses of dermatitis and eczema.  
Accordingly, the first step of the Caluza analysis has been 
met.  As noted above, the veteran's service medical records 
are not available and may have been destroyed in the 1973 
fire at NPRC.  Morning reports reflect that he sought 
treatment during the approximate time period when he asserts 
he suffered from and was treated for a skin disorder of his 
hands.  When that evidence is considered in conjunction with 
his claim that he had skin problems in service and with his 
wife's new evidence that he had a skin problem on his hands 
in service and that the skin problem has been present ever 
since service, the Board finds that the second and third 
steps of the Caluza analysis have been met.  

Based on the foregoing, the Board finds that the reopened 
claim of entitlement to service connection for a skin 
disorder of the hands is plausible and, therefore, is well 
grounded.  38 U.S.C.A. § 5107(a).  

Before the Board can proceed to address the merits of the 
claim, however, additional action is necessary, as set forth 
in the REMAND portion of this document.  

ORDER

1.  New and material evidence having been submitted, the 
claim of entitlement to service connection for a skin 
disorder of the hands is reopened.  

2.  This reopened claim is well grounded.  


REMAND

Having reopened the previously denied claim of entitlement to 
service, and having found that claim well-grounded, the Board 
has reviewed the record and notes that it does not contain a 
medical opinion that addresses whether the current skin 
disorder of the hands is the same skin disorder from which 
the veteran contends he suffered in service, and ever since 
service.  As this claim is well grounded, VA has a duty to 
assist the veteran.  38 U.S.C.A. § 5107(a).  That duty may 
include assisting the veteran in obtaining such a medical 
opinion.  Hampton v. Gober, 10 Vet. App. 481 (1997).  In this 
case, additional action is necessary before the Board can 
review this claim.  Accordingly, this matter is REMANDED for 
the following action:  

The veteran should be afforded the 
opportunity for an examination by the 
appropriate medical professional for the 
purpose of identifying any and all skin 
disorders of the hands that are present.  
The symptoms and manifestations of the 
disability(ies) should be identified, as 
well as the extent to which they are 
present.  The examiner should also opine 
as to the etiology of the veteran's skin 
disorder(s), if any, of the hands.  In 
that regard, the examiner should opine, 
to the extent possible, whether a current 
skin disorder of the hands is the same 
disorder from which the veteran and his 
wife have maintained that the veteran has 
suffered since service, and which they 
assert began in service.  Prior to 
examining the veteran the examiner is to 
review the claims folder.  All findings 
must be reported legibly and in detail, 
and the written report of findings should 
indicate whether or not the veteran's 
claims folder was available for review 
prior to the examination, and whether it 
was reviewed prior to the examination.  

  
Following completion of the requested action, the RO should 
readjudicate this matter and, if warranted, return it to the 
Board for appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

 

